DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 10, 2022 has been entered.
Status of Claims 
This is in reply to the claim amendments and remarks of the RCE filed August 10, 2022. 
Claims 1, 3-7, 11-12, and 23-24 have been amended.
Claims 1-25 are currently pending and have been examined. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
The previously pending 35 USC 103 rejections for claims 1-25 have been withdrawn in response to Applicant’s claim amendments. See below for reasoning.
Applicant’s amendments have been fully considered, but do not overcome the previously pending 35 USC 101 rejections. 

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
With regard to the limitations of claims 1-25, Applicant argues that the claims are patent eligible under 35 USC 101 because the pending claims are not directed towards an abstract idea and integrate the abstract idea into practical application. The Examiner respectfully disagrees. The Examiner has already set forth a prima facie case under 35 USC 101. The Examiner has clearly pointed out the limitations directed towards the abstract idea, what the additional elements are and why they do not integrate the abstract idea into a practical application, and why the additional elements and remaining limitations do not amount to significantly more than the abstract idea. Applicant’s arguments are not persuasive.
Applicant argues the claims are not directed towards an abstract idea. The Examiner respectfully disagrees. The Examiner asserts that using a general purpose computer to perform tasks merely adds the words apply it with the judicial exception, where receiving input data regarding equipment, specifications, and tasks to be done on a production site and linking those pieces of data to determine whether a manufacturing process is going to satisfy the requirements, can all be done in the human mind using pen and paper and is just listing out steps that a human user would perform (See PEG 2019 and MPEP 2106.05). Applicant’s arguments are not persuasive.
The Examiner notes that the claims are also directed towards the abstract idea of Organizing Human Activity, which does not appear to be argued by Applicant, therefore the Examiner refers to the rejection below. 
The Examiner further notes that Example 39 recites machine learning and a neural network details and does not recite an abstract idea at all, which is completely unrelated to Applicant’s claim limitations, which recite no machine learning of any kind. Applicant’s arguments are not persuasive.
Applicant further argues the claims integrate the abstract idea into a practical application. The Examiner respectfully disagrees. The Examiner asserts “storing first linking data linking a first process node data element of the plurality of process node data elements to the first process specification object, the first process node data element associated with the first production element”, is so broadly claimed that it can merely be a human drawing a link between nodes on a specification sheet using pen and paper. There are no details as to how the data is linked or how they interact with one another. There are no technical aspects of the linking between nodes claims at all. Applicant’s arguments are not persuasive.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter; 
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.    
            In the instant case (Step 1), claims 12-22 and 24-25 are directed toward a process, claims 23 are directed toward a product, and claims 1-11 are directed toward a system; which are statutory categories of invention. Additionally (Step 2A Prong One), the independent claims are directed toward a computing device comprising: one or more processors; one or more memory devices, the one or more memory device storing: a data structure of a production system, the data structure including a plurality of process node data elements, each process node data element of the plurality of process node data elements corresponding to one or more production tasks of a manufacturing process described by the production system; a plurality of process object libraries, including: a process specification object library including a plurality of process specification objects, each process specification object of the plurality of process specification objects describing characteristics associated with a respective process specification; an equipment object library including a plurality of equipment objects, each equipment object of the plurality of equipment objects describing equipment-related characteristics associated with a respective manufacturing equipment item; and one or more additional object libraries, each of the one or more additional object libraries including one or more additional objects; and instructions that are executable by the one or more processors to cause the one or more processors to perform operations comprising: receiving a first input from an input device, the first input associating a first production task with a first process specification object of the plurality of process specification objects, the first process specification object describing first process characteristics associated with a first process specification; responsive to the first input, storing first linking data linking a first process node data element of the plurality of process node data elements to the first process specification object, the first process node data element associated with the first production task; identifying a set of objects of a plurality of process object libraries that satisfy the first process characteristics; and inhibiting selection of objects of the plurality of process object libraries that do not satisfy the first process characteristics; receiving a second input from the input device, the second input associating the first production task with a first equipment object of the plurality of equipment objects, the first equipment object describing first equipment-related manufacturing process characteristics associated with a first manufacturing device; responsive to the second input, storing second linking data linking the first process node data element to the first equipment object; receiving a third input from the input device, the third input associating the first production task with one or more additional objects from the one or more additional object libraries, each process object of the one or more additional objects describing one or more process characteristics; responsive to the third input, storing third linking data linking the first process node data element to the one or more additional objects; updating a set of production system estimates associated with the manufacturing process based on objects linked to the first process node data element; comparing the set of production system estimates to an acceptance criterion for the production system; and generating a notification indicating whether the manufacturing process described by the production system is expected to satisfy requirements indicated by the acceptance criterion (Organizing Human Activity and Mental Processes), which are considered to be abstract ideas (See PEG 2019 and MPEP 2106.05). The steps/functions disclosed above and in the independent claims are directed toward the abstract idea of Organizing Human Activity because the claimed limitations are receiving input data regarding equipment, specifications, and tasks to be done on a production site and linking those pieces of data to determine whether a manufacturing process is going to satisfy the requirements, which is managing relationships and interactions. The Applicant’s claimed limitations are merely analyzing input data to determine if manufacturing requirements are going to be met, which is directed towards the abstract idea of Organizing Human Activity. The steps/functions disclosed above and in the independent claims are directed toward the abstract idea of Organizing Human Activity because the claimed limitations are receiving input data regarding equipment, specifications, and tasks to be done on a production site and linking those pieces of data to determine whether a manufacturing process is going to satisfy the requirements, which can all be done in the human mind using pen and paper and is just listing out steps that a human user would perform.
Step 2A Prong Two: In this application, even if not directed toward the abstract idea, the above “a computing device comprising: one or more processors; one or more memory devices, the one or more memory device storing: a data structure of a production system; a plurality of process object libraries; an equipment object library including a plurality of equipment objects; and one or more additional object libraries; and instructions that are executable by the one or more processors to cause the one or more processors to perform operations comprising: receiving a first input from an input device; responsive to the first input, storing first linking data; receiving a second input from the input device; responsive to the second input, storing second linking data; receiving a third input from the input device; responsive to the third input, storing third linking data; and generating a notification” steps/functions of the independent claims would not account for additional elements that integrate the judicial exception (e.g. abstract idea) into a practical application because receiving/storing data and displaying data merely add insignificant extra-solution activity and merely adds the words to apply it with the judicial exception. Also, the claimed “a computing device comprising: one or more processors; one or more memory devices, data structure of a production system, an input device, plurality of process object libraries, process specification object library, equipment object library, additional object libraries, instructions executable by the one or more processors, first manufacturing device, logistics object library, tooling object library, personnel object library, processor of a computing device, respective manufacturing device, and non-transitory computer readable storage device storing instructions that are executable by a processor” would not account for additional elements that integrate the judicial exception (e.g. abstract idea) into a practical application because the claimed structure merely adds the words to apply it with the judicial exception and mere instructions to implement an abstract idea on a computer (See PEG 2019 and MPEP 2106.05). 
In addition, dependent claims 2-11, 13-22, and 25 further narrow the abstract idea and dependent claims 2, 4-8, 13, 15-19, and 25 additionally recite “receiving requirements data for the production system, receiving an additional input, and storing linking data” which do not account for additional elements that integrate the judicial exception (e.g. abstract idea) into a practical application because receiving/storing data and displaying data merely add insignificant extra-solution activity and the claimed “logistics object library, tooling object library, personnel object library, respective manufacturing device” which do not account for additional elements that integrate the judicial exception (e.g. abstract idea) into a practical application because the claimed structure merely adds the words to apply it with the judicial exception and mere instructions to implement an abstract idea on a computer (See PEG 2019 and MPEP 2106.05).
The claimed “a computing device comprising: one or more processors; one or more memory devices, data structure of a production system, an input device, plurality of process object libraries, process specification object library, equipment object library, additional object libraries, instructions executable by the one or more processors, first manufacturing device, logistics object library, tooling object library, personnel object library, processor of a computing device, respective manufacturing device, and non-transitory computer readable storage device storing instructions that are executable by a processor” are recited so generically (no details whatsoever are provided other than that they are general purpose computing components and regular office supplies) that they represent no more than mere instructions to apply the judicial exception on a computer. These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. Even when viewed in combination, the additional elements in the claims do no more than use the computer components as a tool. There is no change to the computers and other technology that is recited in the claim, and thus the claims do not improve computer functionality or other technology (See PEG 2019).
Step 2B: When analyzing the additional element(s) and/or combination of elements in the claim(s) other than the abstract idea per se the claim limitations amount(s) to no more than: a general link of the use of an abstract idea to a particular technological environment and merely amounts to the application or instructions to apply the abstract idea on a computer (See MPEP 2106.05 and PEG 2019). Further, method claims 12-22 and 24-25; System claims 1-11; and Product claims 23 recite a computing device comprising: one or more processors; one or more memory devices, data structure of a production system, plurality of process object libraries, process specification object library, equipment object library, additional object libraries, instructions executable by the one or more processors, first manufacturing device, logistics object library, tooling object library, personnel object library, processor of a computing device, respective manufacturing device, an input device, and non-transitory computer readable storage device storing instructions that are executable by a processor; however, these elements merely facilitate the claimed functions at a high level of generality and they perform conventional functions and are considered to be general purpose computer components which is supported by Applicant’s specification in Paragraphs 0108-0111 and Figure 11. The Applicant’s claimed additional elements are mere instructions to implement the abstract idea on a general purpose computer and generally link of the use of an abstract idea to a particular technological environment. Also, the above “a computing device comprising: one or more processors; one or more memory devices, the one or more memory device storing: a data structure of a production system; a plurality of process object libraries; an equipment object library including a plurality of equipment objects; and one or more additional object libraries; and instructions that are executable by the one or more processors to cause the one or more processors to perform operations comprising: receiving a first input from an input device; responsive to the first input, storing first linking data; receiving a second input from the input device; responsive to the second input, storing second linking data; receiving a third input from the input device; responsive to the third input, storing third linking data; and generating a notification” steps/functions of the independent claims would not account for significantly more than the abstract idea because receiving data and displaying/presenting data (See MPEP 2106.05) have been identified as well-known, routine, and conventional steps/functions to one of ordinary skill in the art. When viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself. 
In addition, claims 2-11, 13-22, and 25 further narrow the abstract idea identified in the independent claims.  The Examiner notes that the dependent claims merely further define the data being analyzed and how the data is being analyzed. Similarly, claims 2, 4-8, 13, 15-19, and 25 additionally recite “receiving requirements data for the production system, receiving an additional input, and storing linking data”  which do not account for additional elements that amount to significantly more than the abstract idea because receiving data and displaying/presenting data (See MPEP 2106.05) have been identified as well-known, routine, and conventional steps/functions to one of ordinary skill in the art and the claimed “logistics object library, tooling object library, personnel object library, respective manufacturing device” which do not account for additional elements that amount to significantly more than the abstract idea because the claimed structure merely amounts to the application or instructions to apply the abstract idea on a computer and does not move beyond a general link of the use of an abstract idea to a particular technological environment (See MPEP 2106.05). The additional limitations of the independent and dependent claim(s) when considered individually and as an ordered combination do not amount to significantly more than the abstract idea.  The examiner has considered the dependent claims in a full analysis including the additional limitations individually and in combination as analyzed in the independent claim(s). Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Allowable over 35 USC 103
Claims 1-25 are allowable over the prior art, but remain rejected under §101 for the reasons set forth above. Independent claims 1-25 disclose a system, product, and method for modeling and analyzing a manufacturing process by linking objects in data structures and inhibiting selection of objects that do not satisfy requirements for generating notifications if the manufacturing process meets requirements based on criterion.
Regarding a possible 103 rejection: The closest prior art of record is:
Weatherhead et al. (US 2014/0129005 A1) – which discloses integration of workflow and library modules. 
Dance et al. (US 2011/0077991 A1) – which discloses supply chain management methods.
Walker et al. (US 2010/0274810 A1) – which discloses a dynamic sustainability search engine.
Gorokhovsky et al. (US 2015/0254586 A1) – which discloses a manufacturing cost estimator.

The prior art of record neither teaches nor suggests all particulars of the limitations as recited in claims 1-25, such as modeling and analyzing a manufacturing process by linking objects in data structures and inhibiting selection of objects that do not satisfy requirements for generating notifications if the manufacturing process meets requirements based on criterion.  While individual features may be known per se, there is no teaching or suggestion absent applicants’ own disclosure to combine these features other than with impermissible hindsight and the combination/arrangement of features are not found in analogous art. Specifically the entirety of the claimed limitations as recited including all limitations of the claims (as required by independent claims 1-25)”, render claims 1-25 as allowable over the prior art. 

Conclusion
The prior art made of record, but not relied upon is considered pertinent to Applicant's disclosure is listed on the attached PTO-892 and should be taken into account / considered by the Applicant upon reviewing this office action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D HENRY whose telephone number is (571)270-0504.  The examiner can normally be reached on Monday-Thursday 9AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN EPSTEIN can be reached on (571)-270-5389.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW D HENRY/Primary Examiner, Art Unit 3683